MCCARTHY, J.
Appellant’s motion to quash the order to show cause, heretofore issued out of this court, is denied. Respondent’s motion to dismiss appellant’s appeal from the order of the district court for temporary alimony, suit money and attorney fee is granted. Respondent’s application for suit money and attorney fee in this court is granted, and it is ordered that appellant pay to the clerk of this court, within 30 days, the sum of $125 for the use of respondent, as suit money and attorney fee, to enable her to present to this court her side of the case on appellant’s appeal from the order denying a change of venue. As to other matters, respondent’s application is denied.
Rice, C. J., and Budge, Dunn and Lee, JJ., concur.